Citation Nr: 0125375	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  96-42 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

The propriety of the initial 10 percent disability rating 
assigned for the veteran's service-connected defective vision 
of the left eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran entitlement to 
service connection for defective vision in the left eye, and 
the veteran appealed the decision.  

In July 1995, the Board granted the appeal.  The RO issued an 
implementing decision in September 1995 and assigned a 10 
percent disability rating to the veteran's defective vision 
in the left eye.  He was notified of the decision and, in 
July 1996, he advised the RO of his dissatisfaction with the 
initial rating assigned at the time of the grant of service-
connection for the disability.  The case was appealed to the 
Board, and in February 1998, it was remanded to the RO for 
additional action.  As a result of the above-mentioned RO 
decision, the 10 percent rating has, in effect, become the 
initial rating for the veteran's service-connected eye 
disability; therefore, the Board has recharacterized the 
issue as involving the propriety of the assignment of the 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  At service entry, visual acuity of the veteran's left eye 
was 20/200; and from the time of the veteran's separation 
from active military service, his visual acuity of the 
veteran's left eye has been 20/400.  


CONCLUSION OF LAW

As the assignment of an initial 10 percent evaluation for 
defective vision of the left eye was proper, the criteria for 
an evaluation in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 3.321, 3.383, 4.1-4.7, 4.22, 
4.41, 4.78, 4.84a, Diagnostic Code 6077 (2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law.  The veteran and his representative have been advised of 
the laws and regulations governing the claim in the August 
1996 statement of the case and in the May 2001 supplemental 
statement of the case.  Furthermore, they have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  The RO has  
made reasonable efforts to obtain relevant records adequately 
identified by the veteran and, if any claimed records were 
not available or found not to have ever actually existed, 
such fact was duly noted in the veteran's claims file.  
Further, by VA letter, dated in February 2001, the RO 
notified the veteran of the Veterans' Claims Assistance Act 
of 2000 and he was given an opportunity to submit/identify 
any additional evidence to support his claim for an initial 
and subsequent increased rating for his eye disability.  
Inasmuch as the VA's duty to assist the veteran in developing 
all evidence pertinent to the claim has been met, 
adjudication of this appeal by the Board poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Hence, the claim is ready to be 
considered on the merits.  

Factual Background

The veteran's service medical records show that, during his 
entrance physical examination in October 1962, pinhole 
testing revealed that he had normal 20/20 vision in his right 
eye, and defective 20/200 vision in his left eye.  The 
veteran reported that he had worn glasses as a child, but had 
not worn them in the past year.  In October 1963, he was 
found to have congenital amblyopia of the left eye, with 
20/20 vision in the right eye and blurred vision in the left.  
In December 1963, it was noted that the veteran was unable to 
see clearly through his left eye because of tearing and 
because the ocular media in his eye were hazy, but his eye 
appeared grossly normal.  Visual acuity was 20/20 in his 
right eye and 20/200 in his left, with no decrease in visual 
acuity from the previous examination.  The impression was 
congenital ruptures of the Descemet's membrane.  In May 1966, 
visual testing revealed normal 20/20 vision in his right eye 
and 20/400+ vision, with tears in the Descemet's membrane, 
amblyopia and myopia, in his left eye.  Defective vision was 
noted on his physical profile.  The veteran's August 1967 
separation examination report showed that his eyes were 
clinically, with the left eye visual acuity recorded as 20/20 
without correction.  

Post-service, the earliest medical evidence of any eye 
condition was noted during a June 1992 VA examination when 
the veteran reported having decreased vision in his left eye, 
with no history of injury.  Examination revealed round 
pupils, which were reactive to light, with intact extraocular 
movements and poorly visualized fundi, especially in the left 
eye.  He had visual acuity of 20/20 in his right eye and 
20/400 in his left eye.  The diagnosis was anisometropia 
inducing amblyopia, with the examining physician noting that 
the condition had been present since birth.  

Records from the veteran's treating optometrist include the 
report of the veteran's May 1994 examination revealing visual 
field confrontation was within normal limits for the right 
eye and equal to 30 degrees for the left eye.  Distance 
visual acuity of the left eye was counting fingers at five 
feet.  Near visual acuity of the left eye without glasses was 
20/80.  In March 1998, visual acuity of the right eye was 
20/30 and the left eye was counting fingers at 5 feet.  
Visual acuity of the left eye, without glasses, was 20/100.  
Visual field for the right eye was within normal limits and 
50 to 60 degrees for the left eye.  

Another private treating optometrist examined the veteran in 
September 1999 and found corrected visual acuity of 20/20 in 
the right eye and 20/400 in the left eye.  Glasses were 
prescribed.  

On VA examination of May 2000, the veteran's visual acuity 
was 20/20 in the right eye and 20/400 in the left eye.  
Examination of the eyes was negative for diplopia and pain, 
bilaterally.  The impressions were meridional amblyopia and 
hyperopia with presbyopia in the left eye.  

The report of the veteran's October 2000 VA examination 
revealed that corrected distant visual acuity of the right 
eye was 20/25 and corrected near visual acuity was 20/25 at 
45 cm.  Corrected distant visual acuity of the left eye was 
20/400 and corrected near visual acuity was 20/200 at 30 cm.  
Neither diplopia nor pain were found on examination of the 
eyes.  The examining physician noted that the veteran was 
functioning as a monocular patient; he did not have 
stereoscopic depth perception, but he did have monocular 
clues to depth perception and he was able to drive an 
automobile.  The examiner further noted that this visual 
situation would not serve as a handicap, except for 
occupations requiring extremely sensitive depth perception, 
such as airline pilots.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 119.  

In September 1995, the RO implemented the Board's July 1995 
decision, which granted the veteran service connection for 
visual impairment of the left eye, effective from May 1992, 
the date of receipt of the veteran's claim for the benefit.  
Also, it is the veteran's left eye, and not his right eye, 
that is service-connected.  

The defective vision of the left eye is evaluated according 
to impairment of visual acuity.  Pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6061 to 6079, impairment of central 
visual acuity is evaluated from non-compensable to 100 
percent, based on the degree of the resulting impaired visual 
acuity.  In evaluating visual impairment where only one eye 
is service-connected and the veteran is not blind, vision in 
the other eye will be considered normal.  See 38 C.F.R. 
§ 3.383.  A 20 percent rating is warranted for impairment of 
central visual acuity when vision in one eye is 20/200 and 
the other eye is 20/40; a 30 percent rating is warranted when 
one eye is 10/200 and the other eye is 20/40.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6077.  A 40 percent rating is 
warranted when one eye is 5/200 and the other eye is 20/50.  
Id, Diagnostic Code 6073.  It should be noted that a 30 
percent rating is the maximum rating where only one eye is 
service-connected.  (Table V).

Examination of the veteran's eyes has consistently found no 
pain or diplopia.  At service entry, the visual acuity of his 
left eye was 20/200, which is ratable under the applicable 
criteria as 20 percent disabling.  From the effective date of 
the grant of service connection for visual impairment of the 
left eye, visual acuity in the eye has remained uncorrectable 
and has measured 20/400, which equates to a 30 percent 
rating.  

However, when a pre-service disability is permanently 
aggravated, compensation will be based on the degree of 
aggravation of visual disability.  To determine the 
appropriate disability evaluation, evaluation of vision of 
both eyes is made, even if visual impairment of only one eye 
is service connected, both before and after the veteran 
suffered the aggravation, and subtracting the former 
evaluation (here, 20 percent) from the latter (here, 30 
percent), except when the bilateral vision amounts to a total 
disability (which is not the veteran's case).  See 38 C.F.R. 
§ 4.78.  Hence, based on the medical findings made at both 
service entry and post-service, the difference between the 
pre-service 20 percent rating and post-service 30 percent 
rating is 10 percent, which is appropriate in this case in 
the absence of medical evidence showing blindness in the eye, 
or the anatomical loss of the eye, which could potentially 
afford the assignment of a higher evaluation under Diagnostic 
Codes 6061 to 6079.  See 38 C.F.R. § 4.84a, see also Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  Further, the medical 
evidence shows that the symptoms of the veteran's left eye 
visual impairment have remained essentially static since the 
effective date of the grant of service connection for the 
disability, so there is no basis for assignment of a higher 
evaluation at any period between the time of the grant of 
service connection for defective vision of the veteran's left 
eye until the present under the aforementioned diagnostic 
codes.  See Fenderson, 12 Vet. App. at 119.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board notes that there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's defective 
vision of the left eye.  In this regard, the Board notes that 
the medical evidence reflects that the veteran has not 
undergone prolonged hospitalization for his left eye 
disability or that the disability has caused marked 
interference with employment as to render impractical the 
application of the regular schedular standards during any 
stage under consideration.  Although the veteran maintains 
that he has been prevented from certain from pursuing certain 
occupations, he has not submitted such evidence to support 
that allegation admitting that he does not have any 
documentation of employment refusal.  Further, medical 
opinion offered during the veteran's latest VA examination 
(October 2000) specifically noted that, except in occupations 
requiring extremely sensitive depth perception (there is no 
indication the veteran holds or is qualified for such 
position), the veteran's visual situation would not serve as 
an employment handicap or prevent him from driving an 
automobile.  Hence, in the absence of evidence such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

As the assignment of a 10 percent evaluation for defective 
vision of the left eye 
from the effective date of the grant of service connection is 
appropriate, a higher evaluation is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

